PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Beswick et al.
Application No. 16/446,901
Filed: 20 Jun 2019
For: BICYCLIC PEPTIDE LIGANDS SPECIFIC FOR NECTIN-4

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under 37 CFR 1.55(f) filed November 19, 2020, to accept the delayed filing of a certified copy of a foreign application.

The petition under 37 CFR 1.55(f) is GRANTED.

In an original application filed under 35 U.S.C. 111(a), a certified copy of the foreign application must be filed within the later of four months from the actual filing date of the application, or sixteen months from the filing date of the prior foreign application, except as provided in 37 CFR 1.55(h), (i), and (j). See 37 CFR 1.55(f)(1). 

If a certified copy of the foreign application is not filed within the later of four months from the actual filing date of the application, or sixteen months from the filing date of the prior foreign application, and the exceptions in 37 CFR 1.55(h), (i), and (j) are not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application, and the petition fee set forth in § 1.17(g). See 37 CFR 1.55(f)(3).  

On June 4, 2020, applicant submitted the original petition, a $200 petition fee, and a certified copy of foreign applications GB 1904632.5, filed April 2, 2019; GB 1818499.4 filed November 13, 2018; GB 1815684.4 filed September 24, 2018, and GB 1810250.9 filed June 22, 2018. The subject renewed petition was accompanied by an adequate showing of good and sufficient cause for the delay. 

The Office finds that applicant made showing of good and sufficient cause for the delay in filing the certified copy of the foreign application in this application. Additionally, the record shows that applicant made a timely and proper claim for foreign priority in an application data sheet on filed June 20, 2019. 



Any questions concerning this decision should be directed to the undersigned at (571) 272-3231.  

/DOUGLAS I WOOD/Attorney Advisor, OPET